Not for Publication in West’s Federal Reporter -
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 02-2616

                              UNITED STATES,

                                 Appellee,

                                      v.

                    JESUS M. QUIÑONES-RODRIGUEZ,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté,          U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
                Lipez and Howard, Circuit Judges.


     Jesus M. Quiñones-Rodriguez on brief pro se.
     H.S. Garcia, United States Attorney, Sonia I. Torres-Pabón,
Assistant United States Attorney, and Nelson Pérez-Sosa, Assistant
United States Attorney, on brief for appellee.



                              June 17, 2003
              Per Curiam.      Appellant Jesus Quiñones-Rodriguez appeals

a    district   court      order    that    summarily     denied    his   motion   for

sentence reduction under 18 U.S.C. § 3582(c)(2)(2001) for lack of

jurisdiction.         Appellant is serving a 336-month incarcerative

sentence for two armed carjackings in violation of 18 U.S.C. §

2119(1)(1992).        See United States v. Quiñones-Rodriguez, 26 F.3d

213, 220 (1st Cir. 1994)(affirming sentence after a limited remand

for explanation of upward departure); United States v. Quiñones-

Rodriguez,      855   F.    Supp.     523    (D.P.R.      1994)(explaining     upward

departure). Appellant's 18 U.S.C. § 3582(c)(2) motion alleged that

appellant was entitled to a sentence reduction under Amendment 599

to    the    United   States       Sentencing       Guidelines      and   U.S.S.G.   §

1B1.10(c)(Nov. 2001) (identifying Amendment 599 as retroactive).

              Applying      plenary        review    to    the    district    court's

interpretation of Amendment 599, see United States v. Hickey, 280

F.3d 65, 67 (1st Cir.), cert. denied, 123 S. Ct. 212 (2002), we

conclude that the order denying appellant sentencing relief was

patently correct.          The plain language of Amendment 599 shows that

it does not apply to appellant because appellant was not convicted

of    a     weapons    offense       over     and    above       armed    carjacking.1


       1
        United States v. Clements, No. 01-15623, (11th Cir. June 7,
2002), and United States v. Joseph, No. 01-16883 (11th Cir. July 18,
2002), are distinguishable from this case because those defendants
were convicted of 18 U.S.C. § 924(c) offenses in addition to
robbery offenses. Appellant stands convicted of only the two armed
carjackings. Because he was neither prosecuted nor convicted of
concomitant weapons offenses, appellant cannot benefit from

                                            -2-
Accordingly, the order denying appellant's 18 U.S.C. § 3582(c)(2)

motion is affirmed.   See Loc. R. 27(c).




Amendment 599.

                                -3-